

EMPLOYMENT AGREEMENT


AGREEMENT entered into this 14th day of November, 2006, by and between JUMA
TECHNOLOGY, CORP., a New York Corporation with offices located at 154 Toledo
Street, Farmingdale, New York 11735 (hereinafter, the “Company”) and DAVID
GIANGANO, c/o Juma Technology, Corp., 154 Toledo Street, Farmingdale, New Yorkl
11735 (hereinafter, “Executive”).



W I T N E S S E T H:



WHEREAS, the Company is engaged in a business that includes the installation and
wiring of Digital Video Surveillance and Recording Systems, Access Control
Security Systems, Network Data Security, Phone Systems, Information Technology
(IT) Services and Related Equipment, that is provided to its corporate,
commercial, retail, business and educational customers; and


WHEREAS, the Company desires to employ the Executive as President and Chief
Executive Officer, and desires to provide him with compensation and other
benefits on the terms and conditions set forth in this Agreement; and


WHEREAS, the Executive wishes to accept such employment and perform services for
the Company on the terms and conditions hereinafter set forth;
 
NOW THEREFORE, it is hereby agreed by and between the parties as follows:


1.  Employment.


1.1 Subject to the terms and conditions of this Agreement, the Company agrees to
employ Executive during the term hereof as its President and Chief Executive
Officer.


1.2 Subject to the terms and conditions of this Agreement, Executive hereby
accepts employment as President and Chief Executive Officer of the Company and
agrees to devote his full working time and efforts, to the best of his ability,
experience and talent, to the performance of services, duties and
responsibilities in connection therewith.


2. Term of Employment.


Executive’s term of employment under this Agreement (the “Term”) commenced on
November 14, 2006 and, subject to the terms hereof, shall continue for three (3)
years until November 15, 2009. Thereafter, this Agreement shall automatically
renew, annually, upon the terms and conditions set forth herein; however, the
parties have the right, at the election of the Company, to change the terms of
this Agreement by the execution of an Addendum Agreement by each party.


1

--------------------------------------------------------------------------------




3. Compensation.


3.1 Salary. During the Term, the Company shall pay Executive a Base Salary at
the rate of One Hundred Seventy-Five Thousand ($175,000.00) Dollars per annum.
Base Salary shall be payable in accordance with the ordinary payroll practices
of the Company, but no less frequently than semi-monthly. Unless this Agreement
is terminated, extended or a new Agreement is negotiated, at the end of the
initial Term hereof, the Executive’s Base Salary shall increase at the rate of
fifteen (15%) percent, per annum, thereafter, and, as so increased, shall
constitute “Base Salary” hereunder.


3.2 Bonus. As an inducement to the Executive, during the Term of this Agreement
and any renewal or extension period thereafter, the Executive shall be entitled
to receive an annual Bonus of up to: (i) One Hundred (100%) percent of his then
Base Salary in cash and, (ii) Two Hundred (200%) of his then Base Salary in
Company Common Stock, which may include Stock Options, Restricted Stock and/or
Deferred Compensation, pursuant to the terms of the Executive Bonus Plan, which
is a weighted Formula based upon the approved Budget by the Company’s Board of
Directors and/or its Compensation Committee. Under the terms of said Executive
Bonus Plan, there are three (3) equal components to the Budget, to wit: (a)
Sales; (b) Gross Profit Percentage; and (c) Net Income. In the event that the
Company successfully achieves 100% to 149% of the approved Budget Target
(whether for a, b or c, above), then the Executive shall be entitled 50% of his
Base Salary, times one-third (representing equal weight for each category, a, b
or c, above). In the event that the Company successfully achieves 150% to 199%
of the approved Budget Target (whether for a, b or c, above), then the Executive
shall be entitled 75% of his Base Salary, times one-third (representing equal
weight for each category, a, b or c, above). Likewise, in the event that the
Company successfully achieves 200% or more of the approved Budget Target
(whether for a, b or c, above), then the Executive shall be entitled 100% of his
Base Salary, times one-third (representing equal weight for each category, a, b
or c, above). In no event shall the three (3) Bonus components identified above,
when combined, exceed 100% of the Executive’s Base Salary, then in effect for
the cash component of the Bonus. The Executive shall exclusively determine
whether said cash component of the Bonus, if any, shall be paid in the form of
Cash or the issuance of Company Stock, or a combination thereof.
 
3.3 Compensation Plans and Programs. Executive shall be eligible to participate
in any Compensation Plan or Program [401(k) Stock Option Plan] maintained by the
Company in which other Executives or employees of the Company participate, on
similar terms.


3.4 Loans. Under no circumstances may the Executive receive a Loan from the
Company, of any kind or fashion, or of any duration, whatsoever.


4. Employee Benefits.


4.1 Medical, Dental and Vision Benefit Plans. The Company shall provide to the
Executive and his Family, during the Term of his employment, or any renewal or
extension thereafter, with coverage under all Employee medical, dental and
vision benefit programs, plans or practices adopted by the Company and made
available to all employees of the Company.

2

--------------------------------------------------------------------------------




4.2 Life and Disability Insurance Benefit Plans. The Company shall provide
Executive during the Term of his employment, or any renewal or extension
thereafter, with coverage under all Employee life insurance and disability
insurance plans as may be adopted and in effect by the Company and made
available to all employees of the Company.


4.3 Vacation Benefit. The Executive shall be entitled to four (4) weeks paid
vacation in each calendar year (but no more than ten [10] consecutive business
days at any given time), which shall be taken at such times as are consistent
with Executive’s responsibilities hereunder. The Executive’s vacation schedule
shall be submitted and approved by the Company. The Executive agrees and
understands that vacation days shall not be taken during any period upon which
the Company is undergoing a financial audit by its approved Financial Auditors.
Unless otherwise approved by the Company, any vacation days not taken in any
calendar year shall be forfeited without payment therefore.


4.4 Expenses. The Executive is authorized to incur reasonable expenses in
carrying out his duties and responsibilities under this Agreement, including
expenses for travel, automobile (mileage reimbursement calculated at IRS
prevailing rates) and similar items related to such duties and responsibilities.
The Company will reimburse Executive for all such expenses upon presentation by
Executive on a monthly basis of appropriately itemized and approved (consistent
with the Company’s policy) accounts of such expenditures. In addition, the
Executive shall be entitled to an annual Ten Thousand ($10,000.00) Dollar
automobile allowance. Any increase in the automobile allowance, at the end of
the initial Term hereof, shall be in the sole and reasonable discretion of the
Company and its Board of Directors.


5. Termination of Employment.


The Company may terminate Executive’s employment at any time for any reason.


5.1 Termination Not for Cause. If Executive’s employment is terminated by the
Company other than for Cause (as defined in Section 5.2, below) or due to a
Change in Control, Executive shall receive a severance payment equal to one (1)
year’s Base Salary and benefits, including any earned and/or accrued Bonus, as
in effect immediately prior to such termination, payable in accordance with the
ordinary payroll practices of the Company, but not less frequently than
semi-monthly following such termination of employment. For purposes of this
Agreement, “Change in Control” shall mean greater than 50% of the Company’s
presently existing Management Team has been replaced.


5.2 Termination for Cause; Voluntary Termination by Executive; Death or
Disability.


A) For purposes of this Agreement, “Cause” shall mean any of the following:


(i) Willful malfeasance or willful misconduct by Executive in connection with
his employment;

3

--------------------------------------------------------------------------------




(ii) Continual refusal by Executive to perform his duties hereunder or any
lawful direction of the Board of Directors of the Company within ten (10) days
after notice of such refusal to perform such duties or direction was given to
the Executive;


(iii) Any breach of the provisions of Section 7 of this Agreement by Executive
or any other material breach of this Agreement by Executive; or


(iv) The commission and conviction by Executive of (a) any felony, or (b) a
misdemeanor involving moral turpitude, including but not limited to the
Executive’s abuse of drugs and alcohol.
 
B)  For purposes of this Agreement, “Permanent Disability” shall mean a
disability that would entitle Executive to receive benefits under the Company’s
long-term disability plan as in effect from time to time or which prevents the
Executive from performing his duties hereunder for one hundred eighty (180)
consecutive days or more.


 C)  In the event that Executive’s employment is terminated (i) by the Company
for Cause; (ii) by the Executive on a voluntary basis; (iii) as a result of the
Executive’s permanent disability; or (iv) by the Executive’s death, then
Executive or his Estate shall only be entitled to receive Base Salary and
Bonuses already earned and accrued through the date of termination.


In the event of termination by the Executive’s death or permanent disability,
all such benefits identified herein shall be maintained and in effect for six
(6) additional months by the Company. Any and all such unvested benefits (i.e.
401K, restricted stock or stock options) shall immediately vest. After the
termination of Executive’s employment under this Section 5.2 and payment of all
amounts due to Executive under the terms of this Agreement, the obligations of
the Company under this Agreement to make any further payments, or provide any
benefits specified herein (other than benefits required to be provided by
applicable law or under the terms of any employee benefit of the Company in
which the Executive was a participant) to Executive shall thereupon cease and
terminate. Termination of the Executive pursuant to this Section 5.2 shall be
made by delivery to Executive of a Notice from the Board of Directors of the
Company.  


6. No Conflicts of Interest.


The Executive shall not, directly or indirectly, engage or become interested in
any other business, whether or not such business is competitive with the
business of the Company, during the period of the Executive’s employment
hereunder, or any renewals or extensions thereof.


7. Nondisclosure of Confidential Information.


The Executive shall not, without the prior written consent of the Company, use,
divulge, disclose or make accessible to any other person, firm, partnership,
corporation, competitor or other entity, any Confidential Information pertaining
to the business or affairs of the Company, except (i) while employed by the
Company, in the business of and for the benefit of the Company, or

4

--------------------------------------------------------------------------------



(ii) when required to do so by a Court of Competent Jurisdiction, by any
Governmental Agency having supervisory authority over the business of the
Company, or by any Administrative body or Legislative body (including a
Committee thereof) with Jurisdiction to order the Executive to divulge, disclose
or make accessible such information.


For purposes of this Section 7, “Confidential Information” shall mean non-public
information concerning financial data, strategic business plans, sales or
marketing plans, or other proprietary marketing data, proprietary information,
contracts or agreements with customers, vendors or consultants, and other
non-public, proprietary and confidential information of the Company that is not
otherwise available to the public (other than by the Executive’s breach of the
terms hereof).


8. Specific Performance.


Since the Company will be irreparably damaged if the provisions of Sections 6
and 7 hereof are not specifically enforced, the Company shall be entitled to an
injunction restraining any violation of this Agreement by the Executive (without
any bond or other security being required), or any other appropriate decree of
specific performance. Such remedies shall not be exclusive and shall be in
addition to any other remedy which the Company may have.


9. Notices.


All notices or communications hereunder shall be in writing, addressed as
follows:
 
To the Company:        Juma Technology, Corp.
                                       Attn: Frances Vinci, Executive Vice
President
                                       154 Toledo Street
                                       Farmingdale, NY 11735

To the Executive:         David Giangano
                                        c/o Juma Technology, Corp.
                                        154 Toledo Street
                                        Farmington, NY  11735


Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of mailing shall constitute the time at which notice was given.


10. Waiver.


The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not operate or be construed as a Waiver of the
right to insist upon strict adherence to that term or any other term of this
Agreement or any other occasion. Any Waiver must be in writing with proper
notice given as per Section 9, above.

5

--------------------------------------------------------------------------------



11. Separability.


If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof, which shall remain in full force and
effect.


12. Assignment.


This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of Executive and the assigns and successors of the Company, but
neither this Agreement nor any rights or obligations hereunder shall be
assignable or otherwise subject to hypothecation by Executive (except by will or
by operation of the laws of intestate succession) or by the Company, except that
the Company may assign this Agreement to any successor (whether by merger,
purchase or otherwise) of all or substantially all of the stock, assets or
businesses of the Company, if such successor expressly agrees to assume the
obligations of the Company hereunder.


13. Amendment.


This Agreement may only be changed, modified or amended by written agreement of
the parties hereto. Any alleged oral modifications or amendments shall be deemed
null and void.


14. Beneficiaries; References.


The Executive shall be entitled to select (and change to the extent permitted
under applicable law) a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following the Executive’s death, and may change
such election, in either case by giving the Company written notice thereof. In
the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative. Any reference to the masculine gender in this Agreement shall
include, where appropriate, the feminine.


15. Survival.


Notwithstanding the termination of the Executive’s employment hereunder, the
provisions hereof shall, unless the context otherwise requires, survive such
termination.


16. Complete Agreement.


This Agreement contains the entire understanding between the parties and is
intended to be the complete and exclusive statement of the terms and conditions
of the agreement between the parties and supersedes in all respects any prior
agreement or understanding between the Company and the Executive as to
employment matters.



6

--------------------------------------------------------------------------------




17. Withholding.


The Company shall be entitled to withhold from payment to the Executive, any
amount of withholding required by law.


18. Governing Law.


This Agreement shall be construed, interpreted and governed in accordance with
the laws of the State of New York, without reference to rules relating to
conflicts of law.


19. Counterparts.


This Agreement may be executed in two or more counterparts, each of which will
be deemed an original.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.


JUMA TECHNOLOGY, CORP.
EXECUTIVE
       
 /s/  Anthony Fernandez                            
/s/   David Giangano                            
By:  Anthony Fernandez
By: David Giangano
        Chief Financial Officer
       President & CEO

 

 
7

--------------------------------------------------------------------------------

